DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given via voicemail by Joseph Noto, Reg. No. 32,163 on 17 December 2021.

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please replace Claims 1, 3, 28, and 58 with the following:
1. A controller for an electrical energy supply unit, comprising: 
a) a first filling level input, to which a first filling level value representing a first filling level of a first energy store of the electrical energy supply unit is transmittable, 
b) a further filling level input, to which a further filling level value representing a further filling level of further energy store of a further electrical energy supply unit is transmittable, 

d) a nominal alternating voltage output, from which the nominal alternating voltage is transmittable to an alternating voltage generator of the electrical energy supply unit; 
wherein the nominal alternating voltage determiner is designed to determine a nominal frequency of the nominal alternating voltage in consideration of the first filling level and/or of the further filling level, and/or the controller is designed, from a further frequency of a further alternating voltage on a further alternating voltage generator of the further electrical energy supply unit, to determine the further filling level of the further energy store; and wherein the nominal alternating voltage determiner is configured such that the nominal frequency 
i) 
ii) is otherwise 

3. The controller as claimed in claim 1, wherein the nominal alternating voltage determiner is configured such that the nominal frequency a) 

28. An electrical energy supply unit, comprising 
a) a controller having, 
a) a first filling level input, to which a first filling level value representing a first filling level of a first energy store of the electrical energy supply unit is transmittable, Page 5 of 20 13417546.1 12/6/2021Appl. No.: 16/309,485 
b) a further filling level input, to which a further filling level value representing a further filling level of a further energy store of a further electrical energy supply unit is transmittable, 
c) a nominal alternating voltage determiner, which is designed to determine a nominal alternating voltage in consideration of the first filling level and/or of the further filling level, and 
d) a nominal alternating voltage output, from which the nominal alternating voltage is transmittable to an alternating voltage generator of the electrical energy supply unit; 
the alternating voltage generator having a first terminal and a second terminal, wherein the first terminal is connected to the first energy store in an electrically conductive manner, and wherein the alternating voltage generator is 
wherein the nominal alternating voltage determiner is designed to determine a nominal frequency of the nominal alternating voltage in consideration of the first filling level and/or of the further filling level, and/or the controller is designed, from a further frequency of a further alternating voltage on a further alternating voltage generator of the further electrical energy supply unit, to determine the further filling level of the further energy store; and 
wherein the nominal alternating voltage determiner is configured such that the nominal frequency 
i) 
ii) is otherwise 

58. A method for controlling an electrical energy supply unit, comprising the following steps: Page 7 of 20 13417546.1 12/6/2021Appl. No.: 16/309,485 
a) determination of a nominal alternating voltage, in consideration of a first filling level of a first energy store of the electrical energy supply unit and/or of a further filling level of a further energy store of a further electrical energy supply 
b) transmission of the nominal alternating voltage to an alternating voltage generator of the electrical energy supply unit, and 
c) generating a nominal alternating voltage output, from which the nominal alternating voltage is transmittable to an alternating voltage generator of the electrical energy supply unit; 
wherein the nominal alternating voltage determiner is designed to determine a nominal frequency of the nominal alternating voltage in consideration of the first filling level and/or of the further filling level, and/or the controller is designed, from a further frequency of a further alternating voltage on a further alternating voltage generator of the further electrical energy supply unit, to determine the further filling level of the further energy store; and 
wherein the nominal alternating voltage determiner is configured such that the nominal frequency 
i) 
ii) is otherwise 
End of Examiner’s Amendment

Allowable Subject Matter
Claims 1, 3, 5, 9-11, 14-19, 28, 36, 39, 44, 56, 58, and 59 are allowed.
The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claims 1, 28, and 58, the prior arts of record, taken alone or in combination, do not teach or fairly suggest controlling an electrical energy supply unit comprising 13417546.1 12/6/2021Appl. No.: 16/309,485 a) determination of a nominal alternating voltage, in consideration of a first filling level of a first energy store of the electrical energy supply unit and/or of a further filling level of a further energy store of a further electrical energy supply unit configured to be mutually interconnected with the first energy supply unit in an electrically conductive manner, b) transmission of the nominal alternating voltage to an alternating voltage generator of the electrical energy supply unit, and c) generating a nominal alternating voltage output, from which the nominal alternating voltage is transmittable to an alternating voltage generator of the electrical energy supply unit; wherein the nominal alternating voltage determiner is designed to determine a nominal frequency of the nominal alternating voltage in consideration of the first filling level and/or of the further filling level, and/or the controller is designed, from a further frequency of a further alternating voltage on a further alternating voltage generator of the further electrical energy supply unit, to determine the further filling level of the further energy store; and wherein the nominal alternating voltage determiner is configured such that the nominal frequency i) corresponds to a further frequency, if the further electrical energy supply unit is connected to the electrical energy supply unit in an electrically conductive manner and if the further filling level exceeds the filling level, and ii) is otherwise 
Regarding Claims 3, 5, 9-11, 14-19, and 59, they depend from Claim 1.
Regarding Claims 36, 39, 44, and 56, they depend from Claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/BRIAN K BAXTER/Examiner, Art Unit 2836
19 January 2022


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836